Motion Granted and Order filed April 2, 2015




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00150-CV
                                   ____________

        THE HARRIS COUNTY APPRAISAL DISTRICT, Appellant

                                        V.

 CLEAR LAKE OFFICE PARTNERS, LLC AND METRO CLEAR LAKE
                OFFICE PARTNERS, LLC, Appellees


                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-53295

                                     ORDER

      On March 26, 2015, appellant notified this court that the parties had reached
an agreement to settle the issues on appeal and, upon approval of the settlement, to
remand this cause for entry of an agreed final judgment. Appellant also filed a
motion to extend time to file clerk’s record. We grant the motion and issue the
following order.
      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until May 11, 2015. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its
own motion.



                                       PER CURIAM